BOWES, Judge,
Concurring.
I concur with the result reached by the majority in this case. However, I must take exception to the finding of my learned brothers that the parents’ continued refusal to receive counseling and treatment amounted to a refusal to provide medical services to the child within the parameters of R.S. 13:1600(6). The statute refers to a refusal by the parents to provide reasonable medical care to the child and, in my view, cannot be otherwise interpreted. However, I feel that the record supports the conclusion that the parents in this case inflicted mental injury on their child by their actions, with particular reference to the mother. The evaluations in the record confirm that the child has deteriorated, and is severely underdeveloped, due to his parents’ problems.
There is some indication that his mother has physically abused him as well. To *1140inflict injury is not only to strike, but “to cause (something damaging or painful) to be induced.” Webster’s 3rd New International Dictionary, Cpy. 1976.
The parents caused their child’s mental injury. Therefore, I also find that the parents are legally unfit under the statute and I concur with the majority and would affirm the judgment of the trial court. .